Citation Nr: 1510189	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-02 904	)	DATE
	)
	)


THE ISSUE

Whether a February 8, 1977 decision of the Board of Veterans' Appeals, which denied entitlement to a total disability rating based on individual unemployability (TDIU), should be revised or reversed on the grounds of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The moving party, the Veteran, served on active duty from August 1968 to August 1970.

A brief review of the procedural history of this claim is instructive.  This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 motion for revision or reversal of a Board decision dated February 8, 1977.  See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, et seq.  That motion was submitted directly by the Veteran's attorney representative.  

In a January 2010 letter to the Veteran and his representative, the Board acknowledged the motion to revise and advised the Veteran and his representative to review the rules relating to such matters.  

In an August 2012 decision, the Board concluded that the Veteran had failed to demonstrate CUE in the February 1977 Board decision on appeal, and it denied the motion to revise or reverse that prior Board decision.  

The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 memorandum decision, the Court set aside the portion of the Board's August 2012 decision that addressed 38 C.F.R. § 4.16.  Specifically, the Court concluded that the Veteran's motion to revise the Board's February 1977 decision was based on the misapplication of 38 C.F.R. § 3.340, and it was prejudicial for the Board to discuss 38 C.F.R. § 4.16 without first notifying the parties of its intent to do so or allowing the parties to submit additional evidence and argument.  

In December 2014, the Veteran's attorney representative submitted an addendum to his CUE motion addressing the misapplication of 38 C.F.R. § 4.16 in the earlier February 1977 Board decision.  

Given that the Courts April 2014 memorandum decision set aside only the portion of the Board's decision dealing with the application of 38 C.F.R. § 4.16, and in consideration of the fact that the Veteran's representative has submitted additional evidence and argument limited to that specific regulation, the Board concludes that only the issue of the claimed misapplication of § 4.16 is currently before the Board, and the Board will limit its discussion accordingly.  


FINDINGS OF FACT

1.  A February 8, 1977 Board decision denied entitlement to a TDIU on the basis that the Veteran's service-connected disabilities did not render him unemployable.  

2.  The February 8, 1977 Board decision was based on the law and evidence then of record, and it constituted a reasonable exercise of judgment.  It is not shown to have been clearly and unmistakably erroneous.  


CONCLUSION OF LAW

The criteria for revision or reversal on the grounds of clear and unmistakable error of a February 8, 1977 Board decision denying a TDIU have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1403, 20.1404 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Framework

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior Board decision must be based on the record and law that existed when that decision was made.  38 C.F.R. § 20.1403. See also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

The following are examples of situations that are not CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in the Board's decision; (2) the Secretary's failure to fulfill the duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board's decision challenged, there has been a change in interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran, the name of the moving party if other than the veteran, the applicable VA file number, and the date of the Board's decision to which the motion relates.  Motions which fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(a).

As noted above, the April 2014 memorandum decision set aside only the portion of the August 2012 Board's decision that dealt with any discussion of 38 C.F.R. § 4.16.  In his December 2014 addendum, the Veteran's attorney limited his argument to this regulatory provision.  Accordingly the Board shall consider only that regulation in determining whether CUE exists.  

The version of 38 C.F.R. § 4.16 that was in extent at the time of the February 1977 Board decision in question reads remarkably similar to the version that is in place now.  Notably, the percentage requirements contained in 38 C.F.R. § 4.16(a) are the exact same as those in effect now; then, as now, the Veteran did not meet the schedular requirements for a TDIU.  Accordingly, the Veteran's attorney limited his discussion to 38 C.F.R. § 4.16(b), covering an extraschedular TDIU.  As in effect at that time, 38 C.F.R. § 4.16(b) reads:

(b) It is the established policy of the Veterans Administration that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating board should submit to the Director, Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason so service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

38 C.F.R. § 4.16(b) (1976).  

Facts and Background

The Veteran suffers from calluses on his feet, a condition for which he is service-connected and from which he alleges that he was unable to secure or follow a substantially gainful occupation since the 1970s.  What follows is a summary of the pertinent evidence 

A February 1972 letter from W.L.B., MD, stated that better care of the Veteran's feet "might give [him] some relief."  

In August 1973, the Veteran underwent surgery for his calluses at a VA facility.  The records indicate that there were no complications or errors.  

At an October 1973 VA examination, the Veteran complained of continuous difficulty with heavy calluses and sore feet.  The Veteran stated that he has had to leave jobs because of his sore feet.  Upon examination, the examiner concluded that the Veteran's present disability was "moderate" and that it should improve with post-operative convalescence.  

In a March 1974 letter, the Veteran stated that he was unable to secure employment due to his inability to stand for any period of time.  He stated that his feet constantly hurt and periodically swelled.

A May 1974 VA hospitalization report from A.N.P., MD, stated that the Veteran had severe problems with recurrent calluses of both feet.  Dr. A.N.P. noted that the Veteran's condition improved markedly during his stay in the VA hospital, and that he did not have difficulty with his feet when he left on a pass.  He added that the Veteran's prognosis was "reasonably good, although [a] sedentary job is suggested for this man.  

In a later May 1974 VA hospitalization record, Dr. A.N.P. noted that the Veteran was in good general condition and was ambulatory.  The Veteran was instructed to take better care of his feet and to wear proper shoes.  Dr. A.N.P. again suggested that the Veteran find a sedentary job.  

At a July 1974 VA examination, the Veteran stated that his feet were painful, and that he was unable to do work that required walking or prolonged standing.  

In an August 1974 letter, the Veteran's private physician, C.W.B., MD, wrote that the Veteran was unable to walk for any distance and was unable to be on his feet for any period of time.  Dr. C.W.B. stated that the Veteran "was not trained or qualified for any type [of] work except manual labor . . . which requires being on his feet too much."  Dr. C.W.B. stated that the Veteran had no training for any type of desk job, and that he felt the Veteran was "totally disabled for any type of work that he can perform."  

In January 1975, the Veteran underwent surgery at a VA facility for painful incapacitating calluses of both feet.  His calluses were trimmed and removed, and the Veteran reported feeling much better.  He could ambulate with "practically no pain."  

In a February 1975 letter, Dr. A.N.P. reported that the Veteran was "unemployable from the time of his [VA hospital] admission on January 20, 1975 until the present time."  

A March 1975 record noted that the Veteran's pain on standing and ambulation were reduced.  

In a May 1975 rating decision, the RO granted a 100 percent rating for convalescence covering the period described by Dr. A.N.P.  

In letters of May 1975 and September 1975, the Veteran complained that he was still not able to return to work.  

At an October 1975 VA examination, the examining podiatrist wrote: "Due to the pain which the Veteran states he has while walking or working (walks with the aid of a cane) I would rate him 100% disabled from [his] feet."  

In his January 1976 substantive appeal, the Veteran stated that it is impossible for him to obtain employment, as he could not handle any job that required him to be on his feet.  

In the February 8, 1977 Board decision at issue, the Board granted increased ratings for the Veteran's service-connected calluses.  It also denied entitlement to a TDIU.  It noted that the Veteran did not meet the schedular requirement for a TDIU.  It found that, while the Veteran's service-connected condition "would tend to limit his ability to pursue certain employment opportunities which might be manually strenuous, it is the Board's opinion that the record adequately reflects that it is not severe enough, in and of itself, to render the appellant unemployable."  It acknowledged the opinions that found the Veteran to be unemployable, but stated that "determinations of unemployability for compensation purposes are within the authority of duly constituted adjudicatory bodies."  The finding of fact specific to this issue stated that the Veteran's service-connected disability "is not of such a nature as would prevent him from engaging in some type of gainful employment consistent with his capabilities, including occupational experience."  This decision was signed by a three judge panel, including a medical doctor.  

In his December 2014 addendum, the Veteran's attorney argued that the Board failed to correctly apply the provisions of 38 C.F.R. § 4.16(b) as extant at the time.  He contended that the record before the Board at the time of its decision "contained no affirmative evidence that [the Veteran] was capable, in spite of his service connected bilateral foot disability, of securing and following substantial gainful occupation."  The attorney specifically referenced three positive opinions: the April 1974 letter from Dr. C.W.B., the February 1975 letter from Dr. A.N.P., and the opinion of the October 1975 VA examiner.  He argued that the Board did not provide evidence as to the Veteran's education and vocational attainment.  He concluded that, but for these errors, there would have been a manifestly different outcome, that is, that the Veteran's claim for a TDIU would have been granted.  

Analysis 

As an initial matter, the Board determines that the moving party-the Veteran's attorney representative-has met the basic filing requirements of 38 C.F.R. § 20.1404(a).  Looking specifically at the December 2014 addendum, this motion was in writing and signed.  It included all requisite information, including the Veteran's name, his file number, and the date of the Board decision in question.  The representative also set forth clear and specific allegations of CUE in the February 8, 1977 Board decision being challenged.  As the Court did not exist at that time, the decision being challenged is a final Board decision.  Accordingly, the Board will adjudicate this matter rather than dismiss it without prejudice.  

The basic allegation as set forth by the Veteran's attorney is that, at the time of the February 8, 1977 Board decision, all of the competent evidence of record indicated that the Veteran was unemployable as a result of his service-connected calluses, and that there was no evidence to the contrary.  He contends that the facts of the case demand revision of the February 1977 decision to grant a TDIU.

The Board disagrees.  Again, under the applicable regulations, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c).

In reviewing the decision here, the Board cannot conclude that the Board misapplied 38 C.F.R. § 4.16(b) or that, had it correctly applied this regulation, that the outcome would have been manifestly different.  

The version of 38 C.F.R. § 4.16(b) extant at the time of the February 1977 covered claimants who did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), but who were nevertheless "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  Accordingly, for the Veteran to succeed on his CUE motion, it would have to be "absolutely clear" that the evidence indicated that he was unemployable due to his service-connected bilateral foot disability.  38 C.F.R. § 20.1403(c).  The evidence here does not reach that threshold.  

The categorical statement that there was "no affirmative evidence" that the Veteran was employable is not accurate.  Though Dr. A.N.P. wrote that the Veteran was unemployable in a February 1975 letter, this letter appears to reference a period of time following a January 1975 surgery and not a general commentary on his employment outlook.  Indeed, the Veteran has already been granted a temporary total rating for this period.  More importantly, in two separate May 1974 hospitalization reports, Dr. A.N.P. explicitly suggested to the Veteran that he find a sedentary job.  This instruction necessarily indicates that Dr. A.N.P. believed that the Veteran was capable of sedentary employment, undercutting the motion's main argument.  

Further, the Board, as constituted at the time, included medical advisors on its opinions, including on the February 1977 decision at issue here.  Though the Board is no longer allowed to offer its own medical judgment, this practice was common prior to the Court's decision in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See Bowyer v. Brown, 7 Vet. App. 549, 553 (1995) (making clear that the VA's use "of its own medical judgment provided by the medical member of [a] panel was common practice prior to the [Court's decision in] Colvin").  Thus, the medical advisor's opinion was considered competent evidence at the time, and it further undermines the motion's argument.  

Next, the Veteran's attorney's argument that the Board did not consider the Veteran's education and vocational attainment is flatly contradicted by reading the February 1977 decision.  In the paragraph discussing entitlement to a TDIU, the Board acknowledged that the Veteran "has three years of high school and has occupational experience as a painter, janitor, food service worker, and a machine operator."  The Board further acknowledged that the Veteran's service-connected disabilities would limit his ability to obtain manually strenuous occupations, but it nevertheless concluded that the Veteran's service-connected disabilities did not render him unemployable.  As shown, the Board explicitly did consider the Veteran's educational and vocational background when deciding whether a TDIU was warranted.  

Because there was evidence that the Veteran was employable and because the Board did consider the Veteran's educational and vocational history, the attorney's argument essentially asks the Board to now weigh the evidence differently than the Board did in 1977.  It is long settled, however, that a disagreement as to how the facts were weighed or evaluated cannot support a finding of CUE in an earlier Board decision.  38 C.F.R. § 20.1403(d); see also Russell, 3 Vet. App. at 313 ("The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."). 

For the foregoing reasons, the Board does not find that the February 8, 1977 Board decision should be revised or reversed on the grounds of CUE.  Because the moving party submitted specific allegations of CUE, a denial of the motion on the merits, rather than dismissal without prejudice, is appropriate.  See Simmons v. Principi, 17 Vet. App. 104 (2003).

Finally, the notice and assistance provisions of 38 U.S.C.A. §§ 5103(a), 5103A, and 38 C.F.R. § 3.159 are not applicable to motions to revise Board decisions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  No discussion of the duties to notify and to assist is warranted.  


ORDER

The motion to revise or reverse a February 8, 1977 decision of the Board that denied entitlement to a TDIU is denied.




                       ____________________________________________
	RYAN T. KESSEL 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



